DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The range of aerogel surface area in claim 8 is broader than the range recited in claim 1. Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) in view of Qiu (WO 2015/109272 A1).
Regarding claim 1, Rush discloses a heat pipe (Fig. 1), comprising: a sealed hollow thermally conductive casing (100); a wick disposed on interior walls of the casing (porous layer 22), the wick comprising an aerogel of carbon (paragraph 0072); and a working fluid disposed in a cavity defined by the casing and the wick (“a fluid contained in a vessel”, paragraph 0003). 
Rush fails to explicitly disclose an aerogel of carbon nanotubes and graphene, wherein the carbon nanotubes are solidified and chemically bonded and sintered together to form the wick; and
Ruch fails to disclose wherein a surface area of the aerogel is between 250 and 300 m2
Qiu discloses an aerogel of carbon nanotubes and graphene (Qiu discloses an aerogel from carbon nanotubes and graphene oxide, paragraph 0031), wherein the carbon nanotubes are solidified and chemically bonded (carbon nanotubes are solid and chemically bonded carbon atoms, paragraph 0035) and sintered together (heat treatment, paragraph 0031) to form the wick.
The aerogel porous structure Qiu is a lightweight structure with pores may replace Rush’s porous layer 22 for reducing the weight of the heat pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an aerogel of carbon nanotubes and graphene, wherein the carbon nanotubes are solidified and chemically bonded and sintered together to form the wick in Rush as taught by Qiu in order to reduce the weight of the heat pipe.
The surface area of the aerogel is recognized as a result effective variable and is dependent on the pore size and porosity of the aerogel material. Generally, as the pore size decreases and porosity increases, surface area of the aerogel increases and vice versa. Also other factors such as the geometry of the pore results a change in the surface area. Qiu discloses pore sizes may be adjusted (paragraph 0099); and porosity can be made in a percentage range (paragraph 0014). The pore size and porosity directly relate to physical properties such as strength and capillary effect of a resultant product.  Therefore, one of ordinary skill in the art would perform routine optimization of the surface area as a result of adjusting the pore sizes and porosity including the range of surface area as claimed, so that fits the required property in a certain application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a surface area of the aerogel is between 250 and 300 m2/g in Rush through routine experimentation.
Regarding claim 3, Rush as modified further discloses wherein individual stacks of the graphene in the aerogel have a length and width of 0.1 to 5 micrometers (see paragraph 0033 of Qiu, the graphene oxide has 0.5-5 micron diameter which includes length and width).
Rush as modified fails to explicitly disclose a thickness of 5 to 50 nanometers, and an aspect ratio between 100 and 4500.
The dimension of the graphene is a result effective variable which determines material properties including density and pore size. Qiu (paragraph 0033) discloses the thickness of the graphene oxide being 1 atomic layer in at least 60% of the flakes. The aspect ratio is dependent upon the dimension of the graphene oxide, which is known a result effective variable. The claimed thickness and aspect ratio range are not novel since one of ordinary skill in the art would perform routine experimentation to include the claimed range of thickness and aspect ratio for optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thickness of 5 to 50 nanometers, and an aspect ratio between 100 and 4500 through routine experimentation. 
Regarding claim 4, Rush as modified further discloses wherein the aerogel comprises 0.1% to 30% graphene by weight (in an example shown in paragraph 0068 of Qiu, with 150,200 mg JC 142 CNT, 10mL GO susp and 0.2mL eth, also referencing 
Regarding claim 5, Rush as modified fails to disclose wherein the aerogel has a density between 0.03 and 0.5 grams per cubic centimeter.
Similar to the surface area above, the density of the aerogel is also a result effective variable and is also dependent on the pore size and porosity of the aerogel material .Reducing pore size and porosity increases density of the aerogel. As noted above, Qiu discloses pore sizes may be adjusted (paragraph 0099); and porosity can be made in a percentage range (paragraph 0014). The pore size and porosity directly relate to physical properties such as strength and capillary effect of a resultant product. Therefore, one of ordinary skill in the art would perform routine optimization of the density as a result of adjusting the pore sizes and porosity including the range of density as claimed, so that fits the required property in a desired application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the aerogel has a density between 0.03 and 0.5 grams per cubic centimeter in Rush through routine experimentation.
Regarding claim 6, Rush as modified fails to explicitly disclose wherein the aerogel has a porosity between 5% and 90% (see paragraph 0112-0113 of Qiu, the porosity may be as low as 75%, dependent on the ingredients or additives).
Regarding claim 7, Rush as modified further discloses wherein pores of the aerogel have a diameter between 3 and 50 nanometers (the carbon nanotube in the 
Regarding claim 8, please see the rejection of claim 1 above.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) and Qiu (WO 2015/109272 A1) as applied to claim 1 above, and further in view of Kiang (NPL, “Size Effects in Carbon Nanotubes”).
Regarding claim 2, Rush as modified further discloses wherein individual carbon nanotubes in the aerogel have a length of 1 to 3 micrometers (see paragraph 0035 of Qiu, the carbon nanotube a length up to 1 micron).
Rush fails to explicitly disclose a widest diameter of 8 to 12 nanometers.
The diameter of carbon nanotubes is recognized as result effective variable. Kiang discloses that the diameter of multi-walled carbon nanotubes determines the interspacing between the tubes shells (see Fig. 2), and increased interspacing of the tubes has higher strain energy that results a lower stability of smaller tube diameter (page 1872, first column, lines 3-17). Qiu discloses the carbon nanotube has a diameter on the order of tens of nanometers (see paragraph 0035). Therefore, one of ordinary skill in the art would perform routine optimization of the diameter of carbon nanotubes including the range of diameters as claimed, so that fits the required stability in a certain application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a widest diameter of 8 to 12 nanometers in Rush through routine experimentation.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush (US PGPub No. 2010/0294475) and Qiu (WO 2015/109272 A1) as applied to claim 1 above, and further in view of Rosenfeld (US PGPub No. 2006/0124281).
Regarding claim 9, Rush as modified further discloses wherein the casing is tubular (see Fig. 1).
Rush fails to disclose wherein the wick has a fluted tubular cross-sectional profile.
Rosenfeld discloses wherein the wick has a fluted tubular cross-sectional profile (see the wick 38 with grooves 50, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the wick has a fluted tubular cross-sectional profile in Rush as taught by Rosenfeld in order to enhance evaporative surface area of the groove wick layer (see paragraph 0057 of Rosenfeld).
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that MWCNT in Qiu does not fall within the surface area range claimed, as noted above, the surface area of the aerogel is a result effective variable and it is dependent on a pore size and porosity of the aerogel. Discovering such parameter is not novel and one of ordinary skill in the art would perform routine experimentation on the surface area of aerogel.
In response to applicant’s argument regarding claim 2, the carbon nanotubes in Qiu has a length up to 1 micrometer, which include carbon nanotubes having 1 
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument of claim 9 that Rosenfeld fails to disclose heat pipe with claimed wick of carbon nanotubes and graphene aerogel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, as Rosenfeld discloses a grooved wick provides a benefit of greater surface area of the wick, it would have been obvious to one of ordinary skill in the art to add such a feature on Rush to increase surface area of the wick.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763